Case 2:18-cv-00594-FMO-JEM Document 31-1 Filed 01/10/19 Page 1 of 2 Page ID #:360



  1
  2
  3
  4
  5
  6
  7
  8
  9                           UNITED STATES DISTRICT COURT
 10                          CENTRAL DISTRICT OF CALIFORNIA
 11
 12   Rafael Arroyo, Jr.,                       )   Case No.: 2:18-CV-00594-FMO-JEM
 13              Plaintiff,                     )
                                                )   [PROPOSED] ORDER GRANTING
 14      v.                                     )   STIPULATION TO VACATE OR
 15   Robert Golbahar, in individual and        )   CONTINUE TRIAL, PRETRIAL
      representative capacity as trustee of the )   CONFERENCE AND PRETRIAL
 16
      Amanda Pavie Golbahar Child’s Trust,
      dated January 28, 2010, and of the Alexis )   FILING DEADLINES
      Margaux Golbahar Child’s Trust, dated )
 17   January 28, 2010;
      Nick Bhanji [dismissed]; and Does 1-10, )         Final Pretrial Conference: February 1, 2019
 18                                             )       Time: 10:00 a.m.
                 Defendants.
 19                                             )
                                                )        Complaint Filed: January 24, 2018
 20
                                                )        Trial Date: February 19, 2019
 21                                             )
                                                )        Honorable Judge Fernando M. Olguin
 22
                                                )
 23
 24                                            ORDER
 25
                   Pursuant to joint stipulation of the parties, and finding good cause
 26
      therefore, is hereby ordered:
 27
 28
      ///                                           1


      [PROPOSED] ORDER GRANTING STIPULATION                         Case #: 2:18-CV-00594-FMO-JEM
      TO CONTINUE TRIAL and FILING DEADLINES
Case 2:18-cv-00594-FMO-JEM Document 31-1 Filed 01/10/19 Page 2 of 2 Page ID #:361



  1   ///
  2
            ___ The Court will vacate the dates of the Final Pretrial Conference, the Trial,
  3
      and the filing of the documentation and of the actions required under Local Rule 16.
  4
      The Court will reset the dates, if necessary, after ruling on the Joint Motion for
  5
      Summary Judgment; OR
  6
  7         ___ The Final Pretrial Conference, Trial, and all corresponding dates under Local
  8   Rule 16 are hereby continued 30 days

  9
 10   IT IS SO ORDERED.
 11
      Dated:
 12
                                            By: _____________________________
 13
                                                HON. FERNANDO M. OLGUIN
 14                                             Judge of the U.S. District Court
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
                                                2
 28

      [PROPOSED] ORDER GRANTING STIPULATION                    Case #: 2:18-CV-00594-FMO-JEM
      TO CONTINUE TRIAL and FILING DEADLINES
